DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
The paragraph numbering is out of order.  For example, page 1 includes duplicate paragraphs [0001] and [0002]; pages 1-5 include paragraphs [0001] – [0019], however pages 6-12 include paragraphs [0003] – [0032], etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. 2014/0101282 A1).
Regarding claim 1, Lee discloses a method in a server, comprising:
receiving, from a first client device, a first request for a first document (content object) (see Lee; paragraph 0021 and Figure 3 item 310; Lee discloses a computing device 400 receives a request for a content object, such as a web page); 
determining, from the first request, that the first client device is a mobile client device (see Lee; paragraph 0022 and Figure 3 item 315; Lee discloses the computing device 400 determines whether the request comprises a hardware identifier associated with a mobile device);
determining that the first document (content object) requested in the first request is not an optimized mobile version (mobile version of content object) (see Lee; paragraphs 0021 and 0022; Lee discloses receiving a request for a content object, e.g. first content object, such as a web page, i.e. the claimed “not an optimized mobile version” and determining if there is a mobile version of the content object.  In other words, the web page requested is not the mobile version of the web page.  The examiner notes that the applicant’s specification states that the optimized mobile version is merely the mobile version of the document, see applicant’s specification; paragraph 0019); 
determining that there is an optimized mobile version (mobile version of content object) of the first document (content object) that is located at a different location from a location of the location of the requested first document”, and a location path to a mobile version of the content, i.e. “mobile version...located at a different location”); 
instead of transmitting the first document (content object) requested in the first request to the first client device, transmitting a redirect message (redirect notification) to the first client device to the optimized mobile version (mobile version of content object) of the first document (content object) that is located at the different location (see Lee; paragraphs 0023, 0024 and 0029; Lee discloses determining a response, i.e. if a user accepts or rejects, to a redirect notification to a second content object which is the mobile version of the originally requested content.  Therefore, the redirect notification is transmitted to the user device in order for it to be accepted or rejected.  The examiner notes that the claim does not specify the type of redirect message and as such the examiner interprets a redirect notification as the redirect message); 
receiving, from the first client device, a second request for the optimized mobile version (mobile version of content object) of the first document (content object) that is located at the different location (see Lee; paragraphs 0022, 0024 and Figure 3 item 325; Lee discloses a location path, i.e. claimed “different location”, to a mobile version of the first content object and determining whether a user has accepted the redirect to the mobile version, i.e. second content object.  Therefore, the acceptance by the user is the claimed “second request”); 
retrieving the optimized mobile version (mobile version of content object) of the first document (content object) (see Lee; paragraphs 0024, 0026 and Figure 3 items 325 and 330; Lee discloses in response to the acceptance from the user the second content object comprising the 
transmitting, to the client device, the optimized mobile version (mobile version of content object) of the first document (content object) (see Lee; paragraph 0026; Lee discloses providing the second content object comprising the mobile version of the first content object).
Further, Lee discloses the additional limitations of claim 7, a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a server, will cause said processor to perform operations (see Lee; paragraphs 0046 and 0047; Lee discloses a microprocessor and computer-readable medium).
Further, Lee discloses the additional limitations of claim 13, a processor, and a non-transitory machine-readable storage medium that provides instructions that, if executed by the processor, causes the server to perform operations (see Lee; paragraphs 0046 and 0047; Lee discloses a microprocessor and computer-readable medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Lakes et al. (U.S. 2015/0088980 A1).
Regarding claims 2, 8 and 14, Lee discloses all the limitations of claims 1, 7 and 13, as discussed above, and while Lee discloses “determining that the first client device is a mobile client device”, as shown above, Lee does not explicitly disclose wherein determining that the first client device is a mobile client device includes examining a user-agent in a header of the first request.
In analogous art, Lakes discloses wherein determining that the first client device is a mobile client device includes examining a user-agent in a header of the first request (see Lakes; paragraphs 0096 and 0100 and Table-0002; Lakes discloses a user agent specifies the type of device, such as laptop or phone.  In particular, the user device having a mobile browser and determining the user’s device via the user’s user agent from the HTTP header).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lakes’ user agent feature into the system of Lee in order to provide the benefit of scalability by allowing another way for a mobile characteristic to be determined in the request (see Lee; paragraph 0022).

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Schneckloth et al. (U.S. 2015/0193396 A1).
Regarding claims 3, 9 and 15, Lee discloses all the limitations of claims 1, 7 and 13, as discussed above, and further while Lee discloses “determining that there is an optimized mobile version of the first document that is located at a different location”, as shown above, and a link to content stored on the server (see Lee; paragraph 0019), Lee does not explicitly disclose wherein determining that there is an optimized mobile version of the first document that is located at a different location includes accessing information stored on the server that indicates that the optimized mobile version of the first document is located at the different location.
In analogous art, Schneckloth discloses wherein determining that there is an optimized mobile version of the first document that is located at a different location includes accessing information stored on the server that indicates that the optimized mobile version of the first document is located at the different location (see Schneckloth; paragraphs 0030, 0032 and 0033; Schneckloth discloses receiving a request for a first web page address.  Determining if an existing relationship is stored in a table, i.e. claimed “accessing information stored”, based on different location”, of device specific content, such as, a mobile version based on the device type).
One of ordinary skill in the art would have been motivated to combine Lee and Schneckloth because they both disclose features for redirection services, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Schneckloth’s relationship storage feature into the system of Lee in order to provide the benefit of efficiency by allowing the location path of the mobile version to stored together with the location path of the original content (see Lee; paragraphs 0014 and 0022).

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Cohen et al. (U.S. 2016/0171567 A1).
Regarding claims 4, 10 and 16, Lee discloses all the limitations of claims 1, 7 and 13, as discussed above, and further while Lee discloses “determining that there is an optimized mobile version of the first document”, as discussed above, specifically by determining the request includes a parameter indicating that a mobile version of the content should be provided (see Lee; paragraph 0022), Lee does not explicitly disclose wherein determining that there is an optimized mobile version of the first document includes: retrieving the first document requested in the first request; and analyzing the first document and locating a tag that points to the optimized mobile version of the first document.

analyzing the first document and locating a tag that points to the optimized mobile version of the first document (web page) (see Cohen; paragraphs 0036-0038; Cohen discloses the server analyzes the web page associated with multiple URLs and identifies a canonical tag, such as a HTML link tag.  The URLs are consolidated in which they correspond to a desktop version of the web page and a mobile version of the same web page.  As such, a tag is identified that points to a URL for a mobile version of the web page.  The examiner notes that this interpretation is supported by the applicant’s specification where it states the edge server may analyze the HTML to determine whether it contains a link tag that points to a canonical version of the document, see applicant’s specification; paragraph 0019).
One of ordinary skill in the art would have been motivated to combine Lee and Cohen because they both disclose features for redirection services, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cohen’s web page analysis feature into the system of Lee in order to provide the benefit of scalability by allowing the parameter associated with the request indicating a mobile version (see Lee; paragraph 0022) to be implemented as a link tag in the standard document.


Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Kapur et al. (U.S. 2011/0099294 A1).
Regarding claims 5, 11 and 17, Lee discloses all the limitations of claims 1, 7 and 13, as discussed above, and further while Lee discloses “determining that the first document requested in the first request is not an optimized mobile version”, as discussed above, wherein determining that the first request is for a document that is not optimized for mobile devices includes determining that a uniform resource locator (URL) of the first document does not match a pattern predefined for mobile redirection.
In analogous art, Kapur discloses determining that the first request is for a document that is not optimized for mobile devices includes determining that a uniform resource locator (URL) of the first document does not match a pattern (naming convention) predefined for mobile redirection (see Kapur; paragraph 0054; Kapur discloses receiving a request that includes a URL for a resource, e.g. a webpage. There is a particular naming convention for mobile versions.  In particular, m.example.com is the mobile version for example.com.  If the request matches that naming convention the request is for a mobile version.  Therefore, it would be obvious that if the request does not match the naming convention then the request is for a non-mobile version).
One of ordinary skill in the art would have been motivated to combine Lee and Kapur because they both disclose features for the mobile version of webpages, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kapur’s naming convention feature into the system of Lee in order to provide the benefit of scalability by allowing another way to determine what version of content is being requested (see Lee; paragraph 0022).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Cheng (U.S. 9,043,441 B1).
Regarding claims 6, 12 and 18, Lee discloses all the limitations of claims 6, 12 and 18, as discussed above.  Lee does not explicitly disclose receiving, from a second client device, a third request for a second document; determining, from the third request, that the second client device is not a mobile client device; responsive to determining that the second client device is not a mobile client device, performing the following: retrieving the second document; and transmitting, to the second client device, the second document.
In analogous art, Cheng discloses receiving, from a second client device (desktop computer), a third request for a second document (webpage) (see Cheng; column 4 lines 12-17, column 5 lines 25-28 and 63-67; Cheng discloses a number of computing devices, such as, smart phone and desktop, can request content from a server.  A smart phone may request a webpage and a desktop computer may request the webpage.  The examiner interprets the “third request” as simply the second client device’s request for the webpage and that the “second document” is the same as the “first document”.  This interpretation is supported by the applicant’s specification where it states determining whether the request for the same document is from a mobile device, in which a first request and a second redirect request is done, or is not from a mobile device, in which only one request is done, see applicant’s specification; paragraphs 0028-0030); 
determining, from the third request, that the second client device is not a mobile client device (see Cheng; column 4 lines 42-46 and column 5 lines 63-67; Cheng discloses the server receiving a request for content and identifying the type of computing device making the client device is not a mobile client device”); 
responsive to determining that the second client device is not a mobile client device, performing the following: 
retrieving the second document (webpage) (see Cheng; column 5 lines 47-50; Cheng discloses retrieving the webpage from a repository); and 
transmitting, to the second client device (desktop computer), the second document (webpage) (see Cheng; column 5 lines 61-67; Cheng discloses the server providing the webpage to the desktop computer).
One of ordinary skill in the art would have been motivated to combine Lee and Cheng because they both disclose features for the mobile version of webpages, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cheng’s device identification feature into the system of Lee in order to provide the benefit of scalability by allowing different type of devices to be identified and further allow the mobile version to be modified specific to the kind of mobile device (see Cheng; column 6 lines 6-17).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hershberg et al. (U.S. 2014/0172946 A1) discloses a proxy server receives a request for a web page from a mobile web browser, issues a redirect message to the mobile web browser and then receives a request for an alternate web page from the mobile web browser.
Shultz et al. (U.S. 2015/0347358 A1) discloses determining the likelihood that a webpage is mobile formatted.
Houle (U.S. 2014/0095583 A1) discloses server may determine that a web site request originated from a mobile client device, and choose to serve a response to the web site request for a desktop site having a redirect URL in a HTTP header to a mobile version.
Mehrotra et al. (U.S. 2017/0017380 A1) discloses a browser requests for a web page that is fetched through a reverse proxy intermediary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        02/26/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443